An unpublish d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

in) 19414 W

IN THE SUPREME COURT OF THE STATE OF NEVADA

FREDRICK MARTINEZ, No. 68194
Appellant, F E L E 3
vs.
rTHE STATE OF NEVADA, i
Refinement- : SEP 2 9 2315
. . _. ___—_l

TRACBE l‘l, IJPiDEMAN
CLERK “F ;’iJP9*fifviE COURT

 

ORDER DI SM I SSIN G APPEAL

This appeal was initiated by the filing of a pm 3e appeal.
Eighth J udiciel District Court, Clark County; Stewart L. Bell: Judge.

On June 8, 2015, appellant filed a notice of appeal. No
appeelable order was designated in the notice of appeal. Because
appellant failed te designate an appealable order? we. lack juriediction to
censider this appeal, and we

ORDER this appeal DISMISSED.

We.

!

plate: , J.
Pickering

cc: Chief J udge, The Eighth Judicial District Court
Hon. Stewart L. Bell, Senior Judge
Fredrick Martinez
Attorney General/Carsen City

Clark County District Atterney
Eighth District Court Clerk

    

(31be

15-2447}